Citation Nr: 1230342	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-21 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include bronchitis.  

2.  Entitlement to service connection for cramps and peripheral neuropathy of the upper extremities.

3.  Entitlement to service connection for a skin condition, to include porphyria cutanea tarda and chloracne.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from September 2008 and December 2008 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In September 2008, the RO denied service connection for cramps and peripheral neuropathy of the upper extremities and for residuals of pneumonia.  Service connection for a skin disorder was denied in December 2008.  The pulmonary and skin issues have been recharacterized as indicated on the title page to comport with the medical evidence of record.  See Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (the scope of a disability claim includes any condition regardless of how it is diagnosed that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. 

A hearing before a decision review officer (DRO) at the RO was conducted in March 2010.  A transcript of the proceeding is of record. 

In November 2011, to support his claim, the Veteran submitted a March 2011 private hospital admission report, and waived RO consideration of that evidence.  38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for cramps and peripheral neuropathy of the upper extremities and a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The Veteran's current pulmonary disorder had its onset in service. 


CONCLUSION OF LAW

The criteria for service connection for a pulmonary disorder, including bronchitis, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is granting service connection for a pulmonary disorder.  This is the full benefit sought on appeal.  Thus, any failure to notify or assist him is inconsequential and, therefore, at most, no more than harmless error.


II.  Analysis

To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

The Veteran requests service connection for the residuals of pneumonia which was incurred in service.  He states that he has had a continuous cough and respiratory problems since then, and notes that he has been diagnosed with a chronic respiratory condition, chronic bronchitis.  He submitted the statements of R.J.J. and C.S. who noted that the Veteran has had continuous coughing and other respiratory problems.  

The Veteran's service treatment records show treatment for pneumonia in October 1966.  His medical examination pursuant to separation from service, dated in April 1967, was negative for any complaints or findings for a respiratory cond.

A private physician's, J.E., M.D., report dated in June 2009 stated that the Veteran has a clinical syndrome of bronchitis that began in 1966 and has persisted since then.  Dr. J.E. noted that the Veteran's exposure to cigarette smoke due to working in a casino likely contributed to the severity of his symptoms.  A VA respiratory examination was conducted in April 2010.  In addition, that examiner rendered a November 2010 addendum.  After a review of the Veteran's claims files, the examiner found that the Veteran has chronic bronchitis as a result of pneumonia during service.  The examiner indicated that this opinion was supported by the Veteran's productive cough complicated by recurrent acute lower respiratory tract infection since service.  

In a February 2011 addendum, another VA examiner noted that the Veteran was a long-time employee at a casino in which he was subject to cigarette smoke.  He stated "I cannot opine that [V]eteran's pulmonary symptoms, verifiable only since 1999, and only as intermittent as would be expected in any casino worker, have anything to do with military service."  

Establishing service connection requires evidence of a relationship between a current disability and events in service or an injury or disease incurred therein.  38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The Veteran, R.J.J., and C.S. are competent, even as a laymen, to assert that the Veteran had breathing problems during service and since that time.  Indeed, they are even competent to make this proclamation absent any supporting contemporaneous medical evidence such as treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).  The Board also finds the lay statements of record to be credible.  

Additionally, the April 2010/November 2010 VA respiratory examiner stated, after a review of the Veteran's claims files, that the Veteran's current chronic and diagnosed bronchial/respiratory disease is a result of pneumonia during service.  On the other hand, the February 2011 VA examiner stated that, "I cannot opine that [V]eteran's pulmonary symptoms, verifiable only since 1999, and only as intermittent as would be expected in any casino worker, have anything to do with military service."  It appears that this examiner did not accept that the Veteran has had a continuity of pulmonary problems since service; whereas, the Board has found the lay evidence of record to be both competent and credible in this regard.  Thus, the Board finds that the opinion of the February 2011 VA examiner is not probative, and that the opinion of the April/November 2010 VA examiner carries more weight.

Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Therefore, the Veteran's 

claim for service connection for a pulmonary disorder, including bronchitis, is granted.


ORDER

Entitlement to service connection for a pulmonary disorder, to include bronchitis, is granted.


REMAND

The Veteran has stated that he has cramps, tingling, and numbness in his upper extremities either due to herbicide exposure in Vietnam or secondary to his service-connected diabetes mellitus.  He also submitted the statement of a friend C.S. dated in November 2009 noting that he has witnessed the Veteran's hands, and other body parts, cramp up.  In addition, in a November 2009 report, Richard Christensen, M.D., stated that the Veteran had peripheral neuropathy with paresthesia in his hands which most-probably related to his service-connected diabetes mellitus.  A VA diabetes mellitus examination dated June 2008 shows that the Veteran did not have peripheral neuropathy at that time.  An April 2010 VA examination noted that the Veteran did not have peripheral neuropathy of the upper extremities.  As the evidence of record regarding whether the Veteran currently has peripheral neuropathy of the upper extremities is conflicting, another VA examination is necessary.  Actual treatment records from Dr. Christensen should also be obtained, as the statement he submitted in November 2009 appears to be a summary of a consultation he had with the Veteran in October 2009. 

On remand, the Veteran should be afforded a VA skin examination in order to obtain an opinion as to the etiology of any current skin disorder.  See 38 C.F.R. § 3.159(d).  Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the Las Vegas and Boise VA treatment facilities, dated since February 2008.  

2.  Make arrangements to obtain copies of the Veteran's complete treatment records from Richard Christensen, M.D., dated since October 2009, to include of a copy of his consultation dated October 15, 2009.

3.  Thereafter, schedule the Veteran for a VA neurological examination.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All appropriate testing, to include EMG and NCS if deemed necessary by the examiner, should be conducted.

The examiner should identify all current disabilities of the Veteran's upper extremities manifested by cramps, tingling, numbness, and paresthesias.  The examiner should specifically determine if the Veteran has peripheral neuropathy of the upper extremities.  

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current disability of the upper extremities, to include peripheral neuropathy, was caused by the Veteran's diabetes mellitus.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current disability of the upper extremities, to include peripheral neuropathy, was aggravated by the Veteran's diabetes mellitus.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

4.  Schedule the Veteran for a VA skin examination.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All appropriate testing as deemed necessary by the examiner should be conducted.

The examiner should identify all current skin disorders found to be present.  

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current skin disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including Agent Orange exposure and/or the in-service pneumonia infection.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, they should be returned to the examiner for corrective action.

6.  Finally, readjudicate the claims on appeal.  If any benefit remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


